

115 HR 5386 IH: IRS Fair Appeals Saving Taxpayers Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5386IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Young of Iowa introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that taxpayers are provided access to case files prior to conference with staff of the
			 Internal Revenue Service Office of Appeals.
	
 1.Short titleThis Act may be cited as the IRS Fair Appeals Saving Taxpayers Act or as the IRS FAST Act. 2.Access to case files prior to conference with staff of the Internal Revenue Service Office of Appeals (a)In generalIn the case of any taxpayer with respect to which a conference with the Internal Revenue Service Office of Appeals has been scheduled, such taxpayer shall be provided access to the nonprivileged portions of the case file on record regarding the disputed issues not later than 10 days before the date of such conference.
 (b)Taxpayer election To expedite conferenceIf the taxpayer so elects, subsection (a) shall be applied by substituting the date of such conference for 10 days before the date of such conference. 